 
Exhibit 10.46
 
[BWAY Corporation Letterhead]
 
August 9, 2001
 
Mr. Jeffrey M. O’Connell
8607 Roberts Drive
Suite 250
Atlanta, Georgia 30350
 
Re:    Change in Control Agreement
 
Dear Jeff:
 
The purpose of this letter agreement (the “Agreement”) is to set forth the terms
upon which you may be entitled to certain benefits upon a change in control of
Bway Corporation (the “Company”).[1] The Company agrees to provide the following
enhanced benefits to you in exchange for your continued employment with the
Company and Your compliance with all of Your obligations under this Agreement.
Specifically, you (“You” or “Your”) and the Company (collectively, the
“Parties”) agree:
 
1.
 
The term of this Agreement shall commence on August 9, 2001 (the “Effective
Date”) and end on the earlier of (i) the date Your employment with the Company
terminates, or (ii) the date that is twenty-four (24) months following a Change
in Control.

 
2.
 
Upon a Change in Control, the Company will accelerate vesting of all stock
options and stock grants held by You as of the Change in Control so that such
options and awards are fully vested and exercisable, provided that You are
employed by the Company at any time during the thirty (30) day period prior to
the date of the Change in Control. Notwithstanding any terms and provisions of
such stock options, You will have at least ninety (90) days following the Change
in Control in which to exercise vested options.

 
3.
 
If, within thirty (30) days prior to or twenty-four (24) months following a
Change in Control, You have been continuously employed by the Company from the
date of this Agreement, and (i) You terminate Your employment for Good Reason,
or (ii) the Company or its successor entity terminates Your employment for any
reason other than For Cause, then the Company will:

 

 
(a)
 
within ninety (90) days following the Separation Date, pay You a lump sum
payment equivalent to the sum of one (1) times Your annual base salary in effect
as of the date of the Change in

 
1  Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the "Definitions" section of Exhibit A. Exhibit A is incorporated by
reference and is included in the definition of "Agreement."



Page 1 of 5 - Letter Agreement



--------------------------------------------------------------------------------

Control, and (ii) one (1) times Your target incentive bonus in effect as of the
date of the Change in Control (collectively, the “Separation Payment”);
 

 
(b)
 
continue paying for any Executive Perquisites that You are receiving as of the
Separation Date until the later of (i) the date that is six (6) months from the
Separation Date, or (ii) the end of the calendar year in which the Separation
Date occurs; provided, however, that the Company shall not be obligated to pay
such Executive Perquisites that it has already paid in full for the applicable
time period referenced in preceding sub-clause (i) or (ii);

 

 
(c)
 
reimburse Your COBRA premium under the Company’s group health plan and dental
plan (if any) on a monthly basis for the lesser of (i) the period in which You
are eligible to receive such continuation coverage, or (ii) one (1) year (the
“COBRA Period”);

 

 
(d)
 
procure and pay the premiums for individual life insurance coverage for You on
substantially similar terms as the coverage provided to You by the Company as of
the Separation Date under the Company’s group life insurance plan for a period
of one (1) year following the Separation Date;

 

 
(e)
 
fully vest You in any retirement benefits to which You may be entitled pursuant
to any nonqualified retirement or nonqualified deferred compensation plans
maintained by the Company in which You are a participant as of the Separation
Date; and

 

 
(f)
 
provide outplacement services from an outplacement company approved by the
Company for a period of 12 months. All fees will be paid directly to the
outplacement company. All requests for outplacement services must be accompanied
by a written invoice indicating what services were rendered. The Company will
only pay for reasonably necessary business expenses associated with outplacement
services. You acknowledge that the Company is not responsible for the quality of
services provided by the outplacement company.

 
4.
 
If, during the Restricted Period, You, on Your own behalf or on behalf of any
person or entity engaged in the Business, engage in or perform within the
Territory any activities deemed to be in competition with the Company, either
directly or as a consultant (the “Restricted Activities”), then, upon written
notice to You (the “Notice”), (i) this Agreement shall be rescinded; (ii) You
shall, within two (2) days of receiving the Notice, return to the Company the
entire amount of the Separation Payment You received under Section 3(a) above,
(iii) the exercise, payment, delivery, or sale pursuant to any stock options
and/or stock grants referenced in Section 2 above shall be rescinded and You
shall return to the Company any amounts You received in connection therewith,
(iv) the Company’s obligation to continue to provide to You any payments or
benefits under Sections 3(b) through 3(f) above shall cease as of the date You
receive the Notice and You shall forfeit Your right to receive any such payments
and/or benefits, and (v) You shall reimburse the Company for the full cost of
any benefits the Company provided to You under Sections 3(b) through 3(f) above
during the period beginning on the date You commenced the Restricted Activities
and ending on the date the You received the Notice. Any waiver of the
restrictions set forth in this Section 5 will be in the sole discretion of the
Company or the successor entity to the Company, and must be in writing, signed
by the Chairman of the Compensation Committee of the Company or the successor
entity to the Company.



Page 2 of 5 - Letter Agreement



--------------------------------------------------------------------------------

 
The payment and vesting of any benefits set forth in Section 2 and 3 above shall
be subject to the satisfaction of all applicable withholding requirements which
may necessitate a cash payment from You to the Company.
 
In addition, the payments and benefits set forth in Section 3 above shall be
conditioned upon Your execution of a Separation and Release Agreement in a form
acceptable to the Company whereby You release the Company from any and all
liability and claims of any kind.
 
If You have any outstanding obligations to the Company at the time any payments
and/or benefits become payable to You pursuant to this Agreement, You
acknowledge that the Company is authorized to deduct any amounts owed to the
Company from any amounts that would otherwise be due to You pursuant to this
Agreement, to the extent permitted by law.
 
This Agreement does not create a contract of employment. This Agreement does not
crease a contract for benefits, except as set forth in this Agreement. Your
employment relationship with the Company is at-will. This means that either at
either Your option or the Company’s option, Your employment may be terminated at
any time, with or without cause or notice. This Agreement does not alter the
at-will employment relationship.
 
Notwithstanding anything else contained in this Agreement, if the aggregate of
the amounts being paid to You pursuant to this Agreement and all other amounts
paid to You which constitute “parachute payments” (as defined in Code § 280G)
(hereinafter collectively referred to as “Parachute Payments”) exceed 299% of
Your “Base Amount” (as defined in Code § 280G), the amount of Your Separation
Payment shall be reduced by the minimum amount necessary to reduce the Parachute
Payments to 299% of Your Base Amount. You agree to provide the Company with all
information the Company deems necessary, appropriate or useful to determine the
extent to which payments described in this Agreement could be subject to an
excise tax, and You agree that the Company may release such information to tax
professionals chosen by the Company to assist in making this determination.
 
The Board of Directors of the Company or the successor entity to the Company
shall have sole and absolute discretion to interpret this Agreement with respect
to Your benefits (including, without limitation, by supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of this Agreement with respect to benefits under this Agreement), to
determine Your right to benefits hereunder, and to resolve all issues arising
under this Agreement with respect to Your benefits hereunder. To the extent that
You have a claim for benefits under this Agreement, You will be entitled to
assert Your claim, and to appeal from any adverse determination with respect to
Your claim, in accordance with the procedures set forth in 29 CFR §2560.503-1
(using in all cases involving a time limitation the maximum amount of time
permissible under such regulations). In all cases, Your claim should be
submitted and addressed to the Company or the successor entity to the Company,
and Your appeal of any adverse determination with respect to Your claim should
be submitted to the Board of Directors of the Company or the successor entity to
the Company.
 
This Agreement, including Exhibit A which is incorporated by reference,
constitutes the entire agreement between the Parties concerning the subject
matter of this Agreement. This Agreement supersedes any prior communications,
agreements or understandings, whether oral or written, between the Parties
relating to the subject matter of this Agreement, provided, however, that this
Agreement does not supersede or modify any existing written employment agreement
or similar agreement between You and



Page 3 of 5 - Letter Agreement



--------------------------------------------------------------------------------

the Company, expect to the extent expressly provided in this Agreement. Other
than terms of this Agreement, no other representation, promise or agreement has
been made with You to cause You to sign this Agreement.
 
This Agreement shall be assignable to, and shall inure to the benefit of, the
Company’s successors and assigns, including, without limitation, successors
through merger, name change, consolidation, or sale of a majority of the
Company’s stock or assets, and shall be binding upon You and Your heirs and
assigns. You shall not have the right to assign Your rights or obligations under
this Agreement.
 
You agree that any claim arising out of or relating to this Agreement shall be
(i) brought in the Superior Court of Fulton County, Georgia, or (ii) brought in
or removed to the United States District Court for the Northern District of
Georgia, Atlanta Division. You consent to the personal jurisdiction of the
courts identified above. You waive (i) any objection to jurisdiction or venue,
or (ii) any defense claiming lack of jurisdiction or improper venue, in any
action brought in such courts.
 
The laws of the State of Georgia shall govern this Agreement. If Georgia’s
conflict of law rules would apply another state’s laws, the Parties agree that
Georgia law shall still govern.
 
If the terms set forth in this Agreement are acceptable, please sign below and
return the signed original to me on or before August 13, 2001.
 
Sincerely,
     
/s/  Jean-Pierre Ergas
     
Jean-Pierre Ergas
Chairman and Chief Executive Officer

 
I acknowledge the validity of this 4 page Agreement, including the attached
Exhibit, and represent that I have the legal capacity to enter into this
Agreement. I have carefully read the Agreement, know and understand the terms
and conditions, including its final and binding effect, and sign it voluntarily.
 

         
  /s/    Jeffrey M. O’Connell         

--------------------------------------------------------------------------------

     
  8/13/01            

--------------------------------------------------------------------------------

Signature
     
Date



Page 4 of 5 - Letter Agreement



--------------------------------------------------------------------------------

 
EXHIBIT A
 
Definitions
 
1.
 
“Business” shall mean the business of manufacturing tinplate and steel packaging
for consumer and industrial goods, including, but not limited to, aerosol cans,
cold rolled and black plate steel pails, tinplate cans, steel ammunition boxes,
and material center services.

 
2.
 
“Change in Control” shall mean (i) the sale, transfer, or other disposition of
eighty percent (80%) or more of the Company’s assets, or (ii) a sale of fifty
percent (50%) or more of the then outstanding voting stock of the Company in a
single transaction or a series of related transactions.

 
3.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.

 
4.
 
“Company” shall mean Bway Corporation, its parents, subsidiaries, affiliates and
all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives, any employee
benefits plan of the Company, and any fiduciary of those plans.

 
5.
 
“Executive Perquisites” shall mean any Company provided perquisites provided to
You by the Company as set forth in Your Employment Agreement.

 
6.
 
“For Cause” shall mean a termination of Your employment by the Company because
of (i) Your material breach of Your Employment Agreement, (ii) Your conviction
by a court of competent jurisdiction of a felony or a crime involving moral
turpitude, (iii) conduct by You which, if known to the general public, would
likely bring the Company or any of its subsidiaries into substantial public
disgrace or disrepute, (iv) Your substantial and repeated failure to perform
duties as reasonably directed by the Board of Directors, or (v) Your gross
negligence or willful misconduct with respect to the Company or any of its
subsidiaries.

 
7.
 
“Good Reason” shall exist if (a) the Company or its successor entity, without
Your written consent, terminates Your employment as Chairman and Chief Executive
Officer or requires You to report other than directly to the Board of Directors,
(ii) the Company or its successor entity commits a material breach of Your
Employment Agreement which is not cured by the Company within thirty (30) days
after You deliver written notice of such breach to the Board of Directors and
the General Counsel, (iii) the shareholders of the Company or its successor
entity remove or fail to elect You as a member of the Board of Directors, or
(iv) the Board of Directors removes or fails to elect You as Chairman of the
Board of Directors.

 
8.
 
“Restricted Period” shall mean the time period during Your employment with the
Company and for a period of one (1) year after Your employment with the Company
ends.

 
9.
 
“Separation Date” shall mean the date on which the Company terminates Your
employment other than For Cause, or the date on which You terminate Your
employment with the Company for Good Reason.

 
10.
 
“Territory” shall mean North America.



Page 5 of 5 - Letter Agreement